Title: To Benjamin Franklin from Jean de Neufville & fils, [after 18 November 1779]
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Sir!
[after November 18, 1779]
We doubt not butt your Excellence will be informd that Comodor Jones is gone to the Texel, and with the measures he hath here taken with the French Ambassador, who hath send his Secretarÿ down and Mr Dumas was acompanÿing Mr. Jones, we may hope and expect, that every thing there will be soon arranged, as what hath depended from us is gone down, and nothing left behind of any Consequence— We have gott the pleasure of Seeing here Capn. Cunningham, after a verry narrow and severe escape, we give your Excellence joy there on, as he was of the most important consequence and could have been exchanged only with Capn. Pearson of the Serapis— It is reported to us and by all probability Capn. Cunningham is gone to the Texel; we do not know anything more of their intentions, butt on a hint we had that probabely he was to accompany Mr. Jones, we observed to this last, that two of the greatest Heroes America may boast of perhaps by Sea should not endanger their lives in one bottom, your Excellence and they, we hope will forgive us the reflexion, as we know nothing of their intentions, brave as they are they will Certainly follow their own Counsell as the most experienced. After we had refused to convey to your Excellence a letter brought to us by a stranger, He applyd again & apologisd he had matters of importance only to be comunicated to your Excellence we think there can be no harm nor poison in it, butt would not comply with his request without joining a copy of his letter to us; we may be deceivd, butt should think by circumstances, the man wants assistance, though he askd none from us; though we are very glad to assist every American who by some or other worthy recomandation should require our notice.
We have the honour to be always with all respectfull regard. Honourd Sir Your Excellencys most devoted Obedient humble Servants
John DE Neufville & Son.
 
Notation: Neufville John & Son
